PER C'URIAH.
This court, on a former day of this session, in the case of the Columbus Iron & Steel Company v. Kanawha & Michigan Railway Company, 178 Fed. 261. filed an opinion affirming the decree appealed from in that case, which in effect disposes of the controversy herein involved. On the case made by the bill, the court below, at the time it was filed, was without jurisdiction of the subject-matter, and therefore the decree dismissing it is without error. Abilene Cotton Oil Co. Case, 204 U. S. 426, 27 Sup. Ct. 350, 51 L. Ed. 553. Baltimore & Ohio Railroad Company et al. v. United States ex rel. Pitcairn Coal Company, 215 U. S. 481, 30 Sup. Ct. 164. 54 L. Ed.-, and Interstate Commerce Commission v. Illinois Central Railroad Co., 215 U. S. 452, 30 Sup. Ct. 155, 54 L. Ed.-, both of which cases were decided by the Supreme Court of the United States on the 10th da;- of January, 1910, clearly' indicate our duty in the appeal now to be disposed of.
Affirmed.